Exhibit 10(y)




NORTHROP GRUMMAN INNOVATION SYSTEMS
DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective January 1, 2019


Statement of Plan


The Northrop Grumman Innovation Systems Defined Contribution Supplemental
Executive Retirement Plan (the "Plan") is hereby amended and restated effective
as of January 1, 2019. Prior to January 1, 2019, the Plan was named the Orbital
ATK, Inc. Defined Contribution Supplemental Executive Retirement Plan, and was
maintained by Northrop Grumman Innovation Systems, Inc. (formerly Orbital ATK,
Inc.). Effective January 1, 2019, Northrop Grumman Corporation maintains and
sponsors the Plan.
Effective January 1, 2019, the Plan is frozen, and no benefits shall accrue
under this Plan with respect to compensation earned for services performed after
December 31, 2018. Except to the extent modified by Appendix A hereto, the terms
of the Plan in effect on December 31, 2018 shall continue to govern.


This Plan is intended (1) to comply with section 409A of the Internal Revenue
Code, as amended (the "Code") and official guidance issued thereunder, and (2)
to be "a plan which is unfunded and is maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees" within the meaning of sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.




1



--------------------------------------------------------------------------------





ARTICLE 1
Definitions


For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:


1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts
under this Plan. The Account Balance shall be a bookkeeping entry only and shall
be utilized solely as a device for the measurement and determination of the
amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.


1.2 “Administrator” shall mean the Company, the Committee, and any person or
committee of persons responsible for performing administrative functions under
this Plan.


1.3 “Annual Accounts” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the following amount, the sum of: (i) the
Participant’s Company 401(k) NEC Contribution Amount and the Company 401(k)
Matching Contribution Amount for any one Plan Year, plus (ii) amounts credited
or debited to such amounts pursuant to this Plan, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Annual Accounts for such Plan Year. The Annual Accounts shall be
bookkeeping entries only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.


1.4 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 5, that are entitled to receive
benefits under this Plan upon the death of a Participant.


1.5 “Beneficiary Designation Form” shall mean the form, which may be in
electronic format, established from time to time by the Senior Vice President of
Human Resources that a Participant completes, signs and returns to the Company
to designate one or more Beneficiaries.


1.6 “Benefit Distribution Date” shall mean the date that triggers distribution
of a Participant’s vested Account Balance.


A Participant’s Benefit Distribution Date shall be the earliest to occur of any
one of the following:


(a) If the Participant experiences a Termination of Employment, his or her
Benefit Distribution Date shall be the later of (i) the first day of the seventh
month following the month in which the Participant experiences a Termination of
Employment or (ii) the February 1 of the calendar year following the calendar
year in which the Participant experiences a Termination of Employment; or






2



--------------------------------------------------------------------------------




(b) As soon as administratively practicable after the Company is provided with
proof that is satisfactory to the Senior Vice President of Human Resources of
the Participant’s death, if the Participant dies prior to the complete
distribution of his or her vested Account Balance.


1.7 “Board” shall mean the board of directors of the Company.


1.8 “Claimant” shall have the meaning set forth in Section 11.1.


1.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


1.10 “Committee” shall mean the Compensation and Human Resources Committee of
the Board of Directors of the Company or any successor committee of the Board.


1.11 “Company” shall mean ORBITAL, ATK INC., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business. Prior
to February 9, 2015, the Company was known as Alliant Techsystems, Inc.


1.12 “Company Contribution Account” shall mean (i) the sum of the Participant’s
Company 401(k) NEC Contributions and Company 401(k) Matching Contributions under
this Plan, plus (ii) amounts credited or debited to the Participant’s Company
Contribution Account in accordance with this Plan, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Contribution Account


1.13 “Company Contribution Amounts” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.1.


1.14 “Company 401(k) Matching Contributions” shall mean the sum of the
Participant’s Company 401(k) Matching Contribution Amounts under this Plan for
all Plan Years.


1.15 “Company 401(k) Matching Contribution Amounts” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.1(b).


1.16 “Company 401(k) NEC Contributions” shall mean the sum of the Participant’s
Company 401(k) NEC Contribution Amounts under this Plan for all Plan Years.


1.17 “Company 401(k) NEC Contribution Amounts” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.1(a).


1.18 “Deduction Limitation” shall mean the limitation on a benefit that may
otherwise be distributable pursuant to the provisions of this Plan, as set forth
in Section 12.15.


1.19 “Employee” shall mean a person who is an employee of any Employer.


1.20 “Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have employees who participate
in the Plan.






3



--------------------------------------------------------------------------------




1.21 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


1.22 “401(k) Plan Before Tax Contributions” shall mean elective salary reduction
deferral amounts made on a before tax basis on behalf of eligible participants
under the 401(k) Plan.


1.23 “401(k) Plan Matching Contributions” shall mean employer contributions made
on behalf of eligible participants in the 401(k) Plan, which are based on a
specified percentage of the Participant’s 401(k) Plan Before Tax Contributions
and Roth 401(k) Plan Contributions, if any, under the 401(k) Plan.


1.24 “401(k) Plan NEC” shall mean any non-elective contribution made on behalf
of eligible participants under the 401(k) Plan that is based on age and service
points.


1.25 “401(k) Plan NEC Percentage” shall mean the percentage of Recognized
Compensation used for purposes of determining an eligible participant’s 401(k)
NEC (as may be amended under the 401(k) Plan from time to time), as applicable,
and which is currently one of the following:


Points
(As defined in the 401(k) Plan)
Percentage
Less than 40
2.5%
40 to 59
3.0%
60 or more
4.0%



1.26 “401(k) Plan” shall mean the ORBITAL ATK, INC. 401(k) Plan, as amended from
time to time.


1.27 “Investment Election Form” shall mean the form, which may be in electronic
format, established from time to time by the PRC that a Participant completes,
signs and returns to the Company to make an election under the Plan.


1.28 “Nonqualified Deferred Compensation Plan” shall mean the ORBITAL ATK, INC.
Nonqualified Deferred Compensation Plan, as amended from time to time.


1.29 “Participant” shall mean any Employee who is eligible to participate in the
Plan.


1.30 “Plan” shall mean the ORBITAL ATK, INC. Defined Contribution Supplemental
Executive Retirement Plan, which shall be evidenced by this instrument, as it
may be amended from time to time. Prior to January 1, 2016, the Plan was named
the “ALLIANT TECHSYSTEMS INC. Defined Contribution Supplemental Executive
Retirement Plan.”


1.31 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.






4



--------------------------------------------------------------------------------




1.32 “PRC” shall mean the ORBITAL ATK Pension and Retirement Committee.


1.33 “Recognized Compensation” shall mean, for the period in which such amounts
are paid, Recognized Compensation as defined under the 401(k) Plan (as amended
from time to time); provided, however, that in determining a Participant’s
Recognized Compensation for purposes of this Plan there shall be included: (i)
deferrals under the Nonqualified Deferred Compensation Plan to the extent that
such compensation would have been recognized as Recognized Compensation under
the 401(k) Plan in the Plan Year that it would have been paid had there been no
deferral, and (ii) compensation that would have been recognized as Recognized
Compensation under the 401(k) Plan for the Plan Year in which paid without
regard to the dollar limitation in effect under section 401(a)(17) of the Code.


1.34 “Roth 401(k) Plan Contributions” shall mean elective salary reduction
deferral amounts made on a Roth 401(k) after tax basis on behalf of eligible
participants under the 401(k) Plan.


1.35 “Section 16 Officer” shall mean an “officer” of the Company as defined in
the rules promulgated under Section 16 of the Securities Exchange Act of 1934,
as amended.


1.36 “Senior Vice President of Human Resources” shall mean the most senior
officer of the Company in charge of the human resources function at the time the
action is taken with respect to the Plan.


1.37 “Terminate the Plan” or “Termination of the Plan” shall mean a
determination by the Committee that all Participants shall no longer be eligible
to participate in the Plan and that Participants shall no longer be eligible to
receive Company contributions under this Plan.


1.38 “Termination of Employment” shall mean the separation from service with all
Employers and all entities treated as members of the same controlled group with
any Employer under Section 414(b) or (c) of the Code, voluntarily or
involuntarily, for any reason other than death or an authorized leave of
absence. Controlled group membership shall be determined by substituting “at
least 50 percent” for “at least 80 percent” each place it appears in section
1563(a)(1), (2) and (3) of the Code, and by substituting “at least 50 percent”
for “at least 80 percent” each place it appears in Treas. Reg. §1.414(c)-2.


1.39 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 10.


1.40 “Vesting Service” shall mean an Employee’s period of “Vesting Service” as
determined under the 401(k) Plan.


ARTICLE 2
Eligibility


2.1 Eligibility. An employee of the Employer shall be eligible to receive a
credit in accordance with Section 3.1 for a Plan Year if the employee: (i) is a
participant in the


5



--------------------------------------------------------------------------------




401(k) Plan and his or her 401(k) Plan NEC for the Plan Year is reduced by
section 401(a)(17) of the Code; (ii) is a participant in the 401(k) Plan and the
Nonqualified Deferred Compensation Plan and his or her 401(k) Plan NEC for the
Plan Year is reduced due to the employee’s deferrals under the Nonqualified
Deferred Compensation Plan, or (iii) is a participant in the 401(k) Plan whose
combined 401(k) Plan Before Tax Contributions and Roth 401(k) Plan Contributions
under the 401(k) Plan equal or exceed the “applicable dollar amount” under
Section 402(g)(i)(B) of the Code for a given Plan Year and whose Recognized
Compensation for that Plan Year exceeds the annual compensation limit in effect
for such Plan Year under Section 401(a)(17) of the Code.


2.2 Termination of a Participant’s Eligibility. In the event that a Participant
is no longer eligible to receive credits under this Plan, the Participant’s
Account Balance shall continue to be governed by the terms of this Plan until
such time as the Participant’s Account Balance is paid in accordance with the
terms of this Plan.


ARTICLE 3
Company Contribution Amounts; Vesting; Crediting; Taxes


3.1 Company Contribution Amounts. The Company shall make contributions to the
Plan as follows:


(a) Company 401(k) NEC Contribution Amounts. If a Participant is eligible for a
401(k) Plan NEC for any Plan Year, a Participant’s Company 401(k) NEC
Contribution Amount under this Plan for that Plan Year shall be equal to:


(1) a credit equal to the Participant’s 401(k) Plan NEC Percentage multiplied by
the Participant’s Recognized Compensation for the Plan Year, if any, in excess
of the annual compensation limit in effect for such Plan Year under section
401(a)(17) of the Code; and


(2) a credit equal to the Participant’s 401(k) Plan NEC Percentage multiplied by
the Recognized Compensation, if any, the Participant deferred under the
Nonqualified Deferred Compensation Plan to the extent that such compensation
would have been recognized as “Recognized Compensation” under the 401(k) Plan in
the Plan Year that it would have been paid had there been no deferral under the
Nonqualified Deferred Compensation Plan.


(b) Company 401(k) Matching Contribution Amounts. If a Participant’s 401(k) Plan
Before Tax and Roth 401(k) Plan Contributions to the 401(k) Plan equal or exceed
the maximum “applicable dollar amount” as in effect under Section 402(g)(i)(B)
of the Code for a given Plan Year (without regard to any additional “catch up”
contributions permitted under Section 414(v) of the Code), the Participant’s
Company 401(k) Matching Contribution Amount under this Plan for the Plan Year
shall be equal to four and one-half percent (4½%) of the Participant’s
Recognized Compensation for the Plan Year, if any, in excess of the annual
compensation limit in effect for such Plan Year under Section 401(a)(17) of the
Code. If the Participant has not contributed the maximum applicable dollar
amount in effect under Code §402(g) for the Plan Year, the Participant’s


6



--------------------------------------------------------------------------------




Company 401(k) Matching Contribution Amount under this Plan for the Plan Year is
zero (0).


3.2 Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, if the complete distribution of a
Participant’s vested Account Balance occurs prior to the date on which any
portion of the Company Contribution Amount would otherwise be credited to the
Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but shall be paid to the Participant in a single
lump sum as soon as administratively practicable after the amount can be
determined.


3.3 Vesting. If a Participant either dies, attains age 65 or becomes Totally
Disabled (as defined in the 401(k) Plan) while employed by the Company, he or
she shall be fully (100%) vested in his or her Account Balance under the Plan.
In addition, all Participants who are actively employed by the Company shall
become fully (100%) vested in their Account Balance under the Plan if the
Company experiences a “Change in Control” (as defined in the Orbital ATK, Inc.
Pension & Retirement Plan).


Otherwise, a Participant shall become vested in his or her Company NEC
Contributions under this Plan (adjusted as provided in Sec. 3.4 herein) in
accordance with the following schedule:


Years of Vesting Service Completed
NEC Vested Percentage
Less than three
0%
Three or more
100%



Also, a Participant shall otherwise become vested in his or her Company Matching
Contributions under this Plan (adjusted as provided in Sec. 3.4 herein) in
accordance with the following schedule:


Years of Vesting Service Completed
Matching Contribution
Vested Percentage
Less than one
0%
One or more
100%



Notwithstanding the foregoing, all benefits under this Plan shall be permanently
forfeited upon the determination by the Committee for that the Participant,
either before or after Termination of Employment:


(a) engaged in a criminal or fraudulent conduct resulting in material harm to
the Company or an affiliate of the Company; or




(b) made an unauthorized disclosure to any competitor of any material
confidential information, trade information or trade secrets of the Company or
an affiliate of the Company; or




7



--------------------------------------------------------------------------------




(c) provided Company or an affiliate of Company with materially false reports
concerning his or her business interests or employment; or


(d) made materially false representations which are relied upon by Company or an
affiliate of Company in furnishing information to an affiliate, partner,
stockholders, accountants, auditor, a stock exchange, the Securities and
Exchange Commission or any regulatory or governmental agency; or


(e) maintained an undisclosed, unauthorized and material conflict of interest in
the discharge of the duties owed by him or her to the Company or an affiliate of
the Company; or


(f) engaged in conduct causing a serious violation of state or federal law by
Company or an affiliate of Company; or


(g) engaged in theft of assets or funds of the Company or an affiliate of the
Company; or


(h) has been convicted of any crime which directly or indirectly arose out of
his her employment relationship with the Company or an affiliate of the Company
or materially affected his or her ability to discharge the duties of his or her
employment with the Company or an affiliate of the Company; or


(i) engaged during his or her employment with an Employer or within two (2)
years after termination of employment with an Employer in any employment with a
competitor, or engaged in any activity in competition with the Company, without
the consent of the Company.


3.4 Crediting and Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the PRC,
amounts shall be credited or debited to a Participant’s Account Balance in
accordance with the following rules:


(a) Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the PRC, in its sole discretion, which are based on certain
mutual funds or other collective investment vehicles (the “Measurement Funds”),
for the purpose of crediting or debiting additional amounts to his or her
Account Balance. As necessary, the PRC may, in its sole discretion, discontinue,
substitute or add a Measurement Fund. Notwithstanding the above, no Measurement
Fund shall be based primarily on common stock or other securities of the
Company.




(b) Election of Measurement Funds. A Participant, in connection with his or her
initial commencement of participation in the Plan, shall elect, on the
Investment Election Form, one or more Measurement Fund(s) (as described in
Section 3.4(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the


8



--------------------------------------------------------------------------------




Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the Measurement Fund as
determined by the PRC from time to time, in its sole discretion. The Participant
may (but is not required to) elect, by submitting an Investment Election Form to
the Company that is accepted by the Company, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day that is administratively practicable, and shall
continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.


(c) Proportionate Allocation. In making any election described in Section 3.4(b)
above, the Participant shall specify on the Investment Election Form, in
increments of 1%, the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.


(d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.


(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.


3.5 FICA and Other Taxes.




(a) Company Contribution Account. When a Participant’s Annual Account is
credited with a Company Contribution Amount (or, if such amount is subject to a
vesting schedule, when such Participant is vested in such amount), the
Participant’s Employer(s) shall withhold, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Company Contribution Amount. If necessary, the Company may reduce


9



--------------------------------------------------------------------------------




the vested portion of the Participant’s Company Contribution Account, as
applicable, in order to comply with this Section 3.5.


(b) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.


ARTICLE 4
Distribution of Benefits


4.1 Benefit Distribution Date. A Participant who dies or experiences a
Termination of Employment shall receive his or her vested Account Balance,
calculated as of the close of business on the Participant’s Benefit Distribution
Date. If the calculation date is not a business day, then such calculation shall
be made on the immediately preceding business day.


4.2 Actual Payment Date. The Account Balance shall be paid to the Participant
(or the Participant’s Beneficiary(ies), as applicable) in a lump sum payment no
later than 60 days after the Participant’s Benefit Distribution Date in the
event of a Termination of Employment, and in the event of death, no later than
the later of 90 days after the date of death or the last day of the calendar
year in which death occurs.


4.3 Payment in Cash. Payment of a Participant’s Account Balance shall be made in
cash.


ARTICLE 5
Beneficiary Designation


5.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.


5.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Company. A Participant shall have the
right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Company’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, the Senior Vice President of
Human Resources may, in his or her sole discretion, determine that spousal
consent is required to be provided in a form designated by the Senior Vice
President of Human Resources, executed by such Participant’s spouse and returned
to the Company. Upon the acceptance by the Company of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled. The Company shall be entitled to rely on the last


10



--------------------------------------------------------------------------------




Beneficiary Designation Form filed by the Participant and accepted by the
Company prior to his or her death.


5.3 Receipt. No designation or change in designation of a Beneficiary shall be
effective until received by the Company in accordance with rules established by
the Company.


5.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 5.1, 5.2 and 5.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.


5.5 Doubt as to Beneficiary. If the Senior Vice President of Human Resources has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, he or she shall have the right, exercisable in his or her discretion, to
cause the Participant’s Employer to withhold such payments until this matter is
resolved to his or her satisfaction.


5.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary (as the Beneficiary is determined by the Senior Vice President of
Human Resources) shall fully and completely discharge the Company, the Employer,
the Committee, the PRC and the Vice President of Human Resources from all
further obligations under this Plan with respect to the Participant.


ARTICLE 6
Leave of Absence


6.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
the Participant shall remain in the Plan until the Participant becomes eligible
for the benefits as provided in Article 4 in accordance with the provisions of
that Article.


6.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, the Participant shall remain in the Plan until the Participant
becomes eligible for the benefits as provided in Article 4 in accordance with
the provisions of that Article.




ARTICLE 7
Termination of Plan, Amendment or Modification


7.1 Termination of Plan. Although the Company anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that the
Company will continue the Plan or will not terminate the Plan at any time in the
future. Accordingly, the Company reserves the right to Terminate the Plan (as
defined in Section 1.37). In the event of a Termination of the Plan, the
Measurement Funds available to Participants following the Termination of the
Plan shall be comparable in number and type to those Measurement


11



--------------------------------------------------------------------------------




Funds available to Participants in the Plan Year preceding the Plan Year in
which the Termination of the Plan is effective. Following a Termination of the
Plan, Participant Account Balances shall remain in the Plan until the
Participant becomes eligible for the benefits provided in Article 4 in
accordance with the provisions of that Article. The Termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination; provided, however, the Company shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to
immediately pay all benefits in a lump sum following such Termination of the
Plan, if (i)(A) Termination is not proximate to a downturn in the financial
health of the Company, (B) the Company terminates all arrangements required to
be aggregated with the Plan pursuant to Code Section 409A, (C) lump sum payments
are made between 12 and 24 months following Termination of the Plan, and (D) the
Company does not establish a new plan that would have been aggregated with the
Plan for purposes of Code Section 409A within three years following Termination
of the Plan, or (ii) Termination is in connection with dissolution or change in
control of the Company, or such other circumstances permitted by applicable
guidance, and in accordance with such other corresponding conditions required by
Code Section 409A and regulations or other guidance issued thereunder.


7.2 Amendment.


(a) The Committee may, at any time, amend or modify the Plan in whole or in
part. Notwithstanding the foregoing, no amendment shall be effective to decrease
the value of a Participant’s vested Account Balance in existence at the time the
amendment is made. In no event shall the Company, the Employer, the PRC or the
Committee be responsible for any decline in a Participant’s Account Balance as a
result of the selection, discontinuation, addition, substitution, crediting or
debiting of the Measurement Funds pursuant to Section 3.4.


(b) Notwithstanding any provision of the Plan to the contrary, in the event that
the Committee determines that any provision of the Plan may cause amounts
deferred under the Plan to become immediately taxable to any Participant under
Code Section 409A, and related guidance, the Committee may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the Plan
benefits provided by the Plan and/or (ii) take such other actions as the
Committee determines necessary or appropriate to comply with the requirements of
Code Section 409A, and related guidance.


7.3 Effect of Payment. The full payment of the Participant’s vested Account
Balance under Article 4 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan.




12



--------------------------------------------------------------------------------




ARTICLE 8
Administration


8.1 Committee Duties. Except as otherwise provided in this Plan, this Plan shall
be administered by the Committee. The Committee shall also have the discretion
and authority to (i) make, amend, interpret and enforce all appropriate rules
and regulations for the administration of this Plan and (ii) decide or resolve
any and all questions including interpretations of this Plan, as may arise in
connection with the Plan. When making a determination or calculation, the
Company, Committee and the Senior Vice President of Human Resources, as
applicable, shall be entitled to rely on information furnished by a Participant.


8.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.


8.3 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.


8.4 Indemnity. All Employers shall indemnify and hold harmless the members of
the Committee, the PRC, the Senior Vice President of Human Resources, any
Employee to whom duties have been or may be delegated under this Plan, and the
Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of an individual’s willful misconduct.


8.5 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the death or Termination of Employment of its Participants, and
such other pertinent information as the Committee or Administrator may
reasonably require.




ARTICLE 9
Other Benefits and Agreements


9.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.


13



--------------------------------------------------------------------------------






ARTICLE 10
Trust


10.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property to provide for the benefit payments under the Plan, (the
“Trust”).


10.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Company to the assets transferred to the
Trust. The Company shall at all times remain liable to carry out its obligations
under the Plan.


10.3 Distributions From the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.


ARTICLE 11
Claims Procedures


11.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.


11.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:


(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or


(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:




14



--------------------------------------------------------------------------------




(i) the specific reason(s) for the denial of the claim, or any part of it;


(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;


(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;


(iv) an explanation of the claim review procedure set forth in Section 11.3
below; and


(v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.


11.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):


(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;


(b) may submit written comments or other documents; and/or


(c) may request a hearing, which the Committee, in its sole discretion, may
grant.


11.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the receipt of the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:


(a) specific reasons for the decision;


(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;




15



--------------------------------------------------------------------------------




(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and


(d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).


11.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 11 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan. Any legal
action must be brought within two years after the Claimant knew or should have
known of the principal facts on which the claim is based or, if earlier, 90 days
after the procedure under this Article 11 is completed.


11.6 Determinations. Benefits under the Plan will be paid only the Committee
decides in its discretion that the applicant is entitled to them. The Committee
has discretionary authority to grant or deny benefits under the Plan. The
Committee shall have the sole discretion, authority and responsibility to
interpret and construe this Plan Statement and all relevant documents and
information, and to determine all factual and legal questions under the Plan,
including but not limited to the entitlement of all persons to benefits and the
amounts of their benefits. The Committee’s discretionary authority shall include
all matters arising under the Plan.


ARTICLE 12
Miscellaneous


12.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with that intent and (ii) in accordance with Code Section 409A and
other applicable tax law, including but not limited to Treasury Regulations
promulgated pursuant to Code Section 409A.


12.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.


12.3 Employer’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.


12.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise


16



--------------------------------------------------------------------------------




encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise (including without
limitation any domestic relations order, whether or not a “qualified domestic
relations order” under section 414(p) of the Code and section 206(d) of ERISA)
before the Account Balance is distributed to the Participant or Beneficiary.


12.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company or any
Employer and the Participant. Such employment is hereby acknowledged to be an
“at will” employment relationship that can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company or any Employer or to interfere with the right of the Company or any
Employer to discipline or discharge the Participant at any time.


12.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Company by furnishing any and all information requested by
the Company and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Company may deem necessary.




12.7 Terms. Whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.


12.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


12.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Minnesota without regard to its conflicts of laws principles.


12.10 Notice. Any notice or filing required or permitted to be given to the
Company under this Plan shall be sufficient if in writing and hand-delivered, or
sent by registered or certified mail, to the address below:




17



--------------------------------------------------------------------------------




Northrop Grumman Corp.
Attn: Vice President, Compensation and Benefits
2980 Fairview Park Drive
Falls Church, VA 22042


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


12.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.


12.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.


12.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.


12.14 Incompetent. If the Senior Vice President of Human Resources determines in
its discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, he or she may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Senior Vice President of Human
Resources may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.


12.15 Deduction Limitation on Benefit Payments. The Company may determine that
as a result of the application of the limitation under Code Section 162(m), a
distribution payable to a Participant pursuant to this Plan would not be
deductible if such distribution were made at the time required by the Plan. If
the Company makes such a determination, then the distribution shall not be paid
to the Participant until such time as the distribution first becomes deductible.
The amount of the distribution shall continue to be adjusted in accordance with
Section 3.4 above until it is distributed to the Participant. The amount of the
distribution, plus amounts credited or debited thereon, shall be paid to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Company, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year


18



--------------------------------------------------------------------------------




of the Company during which the distribution is made will not be limited by
Section 162(m). Notwithstanding the foregoing, the Committee shall interpret
this provision in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.


12.16 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.


***********************




IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 18th day of December, 2018.


NORTHROP GRUMMAN INNOVATION SYSTEMS


By: /s/ Beth Pitts-Madonna    
Beth Pitts-Madonna
Vice President, Human Resources and
Administration


19



--------------------------------------------------------------------------------








APPENDIX A
Provisions Applicable Effective January 1, 2019


Effective January 1, 2019, the Plan is frozen, and no benefits shall accrue
under this Plan with respect to compensation earned for services performed after
December 31, 2018.
Notwithstanding anything herein to the contrary, effective January 1, 2019:
1.    The term “Company” shall mean Northrop Grumman Corporation.
2.    Except as provided in section 9 of this Appendix A, the term “Committee”
shall mean the Company’s Benefit Plans Administrative Committee.
3.    The term “PRC” shall mean the Company’s Benefit Plans Investment
Committee.
4.    The term “Plan” shall mean the Northrop Grumman Innovation Systems Defined
Contribution Supplemental Executive Retirement Plan.
5.    No individual shall become a Participant in the Plan after December 31,
2018.
6.    No Company Contribution Amounts, 401(k) NEC Contribution Amounts or 401(k)
Matching Contribution Amounts shall be credited to any Participant for any Plan
Year beginning after December 31, 2018.
7.    The Company’s Vice President, Compensation & Benefits shall have all
authority and discretion to interpret the terms of the Plan.
8.    References in Section 7.2 of the Plan to the “Committee” shall mean
Northrop Grumman Corporation.
Except to the extent modified by this Appendix A, the terms of the Plan as
amended and restated effective January 1, 2019 shall continue to govern.










20

